
	

115 S2129 IS: Military Domestic Violence Reporting Enhancement Act
U.S. Senate
2017-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 2129
		IN THE SENATE OF THE UNITED STATES
		
			November 15, 2017
			Ms. Hirono (for herself, Ms. Baldwin, Mr. Booker, Mr. Brown, Ms. Cortez Masto, Mr. Franken, Mrs. Gillibrand, Ms. Harris, Ms. Hassan, Mr. Kaine, Ms. Klobuchar, Mr. Markey, Mrs. Murray, Mr. Peters, Mr. Sanders, Mrs. Shaheen, Mr. Van Hollen, and Mr. Warner) introduced the following bill; which was read twice and referred to the Committee on Armed Services
		
		A BILL
		To amend title 10, United States Code, to establish a punitive article in the Uniform Code of
			 Military Justice on domestic violence, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Military Domestic Violence Reporting Enhancement Act. 2.Punitive article in the Uniform Code of Military Justice on domestic violence (a)Punitive article (1)In generalSubchapter X of chapter 47 of title 10, United States Code (the Uniform Code of Military Justice), is amended by inserting after the item relating to section 928 (article 128) the following new section (article):
					
						928a. Art. 128a.Domestic violence
 (a)Domestic violenceAny person subject to this chapter who, unlawfully and with force or violence, attempts, offers to, or does intimidate, manipulate, humiliate, isolate, frighten, terrorize, coerce, threaten, blame, hurt, injure, or wound another person of whom the person is an intimate partner is guilty of domestic violence and shall be punished as a court-martial may direct.
 (b)Aggravated domestic violenceAny person subject to this chapter who, in committing domestic violence, uses a weapon, means, or force in a manner likely to produce death or grievous bodily harm is guilty of aggravated domestic violence and shall be punished as a court-martial may direct.
 (c)Intimate partner definedIn this section, the term intimate partner, in the case of a person, means another person— (1)who is the spouse or former spouse of the person;
 (2)who shares a child in common with the person; (3)who cohabits or has cohabited with the person;
 (4)who is a dating partner of the person; or (5)of whom the person is situated as a parent or guardian or is similarly situated..
				(2)Clerical amendments
 (A)In generalThe table of sections at the beginning of subchapter X of chapter 47 of such title is amended by inserting after the item relating to section 928 (article 128) the following new item:
						928a. 128a. Domestic violence..
 (B)Coordination with UCMJ reformEffective as of the effective date of the amendments made by the Military Justice Act of 2016 (division E of Public Law 114–328; 10 U.S.C. 101 note), as provided in section 5542(a) of that Act (130 Stat. 2967; 10 U.S.C. 801 note), the table of sections at the beginning of subchapter X of chapter 47 of such title, as amended by section 5452 of that Act (130 Stat. 2958), is further amended by inserting after the item relating to section 928 (article 928) the following new item:
						928a. 128a. Domestic violence..
 (C)Coordination of amendmentsIf the date of the enactment of this Act occurs after the effective date of the amendments made by the Military Justice Act of 2016, as provided in section 5542(a) of that Act, subparagraph (A) and the amendment made by that subparagraph shall not go into effect.
					(b)Coordination with prohibitions on sale, transit, or possession of firearms or ammunition by persons
 convicted of domestic violenceSection 922 of title 18, United States Code, is amended— (1)in subsection (d)(9), by inserting before the period at the end the following: , or has been convicted by general or special court-martial of an offense of domestic violence under section 928a of title 10 (article 128a of the Uniform Code of Military Justice); and
 (2)in subsection (g)(9), by inserting before the comma at the end the following: , or who has been convicted by general or special court-martial of an offense of domestic violence under section 928a of title 10 (article 128a of the Uniform Code of Military Justice).
				(c)Prompt reporting of convictions
 (1)In generalUnder regulations and procedures prescribed by the Secretary of Defense, each Secretary concerned shall submit to the Attorney General for inclusion in the national instant criminal background check system and other appropriate systems or databases the name and other appropriate information on each member of the Armed Forces under the jurisdiction of such Secretary who has been convicted of an offense under section 928a title 10, United States Code (article 128a of the Uniform Code of Military Justice), as added by subsection (a).
 (2)Deadline for reportingThe name and other information on a member required to be submitted pursuant to paragraph (1) shall be submitted not later than three days after the date of entry of judgment with respect to the member for the offense concerned.
 (3)DefinitionsIn this subsection: (A)The term national instant criminal background check system means the system established under section 103 of the Brady Handgun Violence Prevention Act (34 U.S.C. 40901).
 (B)The term Secretary concerned has the meaning given that term in section 101(a)(9) of title 10, United States Code.  